This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,614

 5 EMERSON JOE
 6 a/k/a NI’I NE’E,

 7          Defendant-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Charles W. Brown, District Judge

10 Hector Balderas, Attorney General
11 Santa Fe, NM

12 for Plaintiff-Appellee

13 Emerson Joe
14 Albuquerque, NM

15 Pro Se Appellant


16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.



5                                            _______________________________
6                                            MICHAEL E. VIGIL, Chief Judge


7 WE CONCUR:



8 ___________________________________
9 JONATHAN B. SUTIN, Judge



10 _________________________________
11 LINDA M. VANZI, Judge




                                         2